       Case 1:16-cv-06967-ALC-GWG Document 67 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       12/29/2020
----------------------------------------------------------------- x
SENGUPTA,                                                           :
                                                                    :
                                            Petitioner,
                                                                    :
                                                                    :
                                                                    :
                 v.                                                      1:16-cv-06967-ALC-GWG
                                  :
                                  :                                      ORDER TO SHOW CAUSE
THE ATTORNEY GENERAL OF THE STATE
                                  :
OF NEW YORK,
                                  :
                                  :

                                            Respondent.             :
                                                                    :x
-----------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

         On September 12, 2019, Magistrate Judge Gabriel W. Gorenstein issued a Report and

Recommendation recommending that this Court deny the instant habeas corpus petition. ECF No.

32. Petitioner Soma Sengupta has sought and been granted several extensions to file objections to

the Report and Recommendation on the basis of a medical condition. Most recently, the Court

extended Petitioner Sengupta’s time to file objections to November 20, 2020. ECF No. 65. The

Court indicated that any further extension must be supported with medical documentation, which

the Court granted Petitioner permission to file under seal.

         To date, Petitioner Sengupta has not filed objections to the Report and Recommendation

or sought a further extension of time to do so. Therefore, Petitioner Sengupta is ORDER TO

SHOW CAUSE why she should not be deemed to have waived her right to object to the Report

and Recommendation. Such showing must be made in writing by January 27, 2021. Respondent
      Case 1:16-cv-06967-ALC-GWG Document 67 Filed 12/29/20 Page 2 of 2




may make any response by February 10, 2021. Respondent is further ORDERED to serve this

Order on Petitioner Sengupta, and file proof of service, by January 6, 2021.

SO ORDERED.
Dated: December 29, 2020
       New York, New York



                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
